                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


PENNY SUE STOUT,

               Plaintiff,
                                                       Civil Action 2:18-cv-00485
                                                       Chief Judge Edmund A. Sargus, Jr.
       v.                                              Magistrate Judge Chelsey M. Vascura



COMMISSIONER OF SOCIAL SECURITY,

               Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff, Penny Sue Stout (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of the final decision of the Commissioner of Social Security (“Commissioner”), in which

the Commissioner found that Plaintiff was not disabled and, therefore, not entitled to disability

insurance benefits under the Social Security Act, 42 U.S.C. §§ 416(i), 423. This matter is before

the United States Magistrate Judge for a report and recommendation on Defendant’s Motion to

Dismiss Complaint, or Alternatively, Motion for Summary Judgment (ECF No. 11) and

Plaintiff’s Response to Defendant’s Motion to Dismiss (ECF No. 14). For the reasons that

follow, the undersigned RECOMMENDS that Defendant’s Motion be DENIED.

                                    I.      BACKGROUND

       On August 3, 2016, an Administrative Law Judge (“ALJ”) issued a decision denying

Plaintiff’s claim. (Notice of Decision—Unfavorable, ECF No. 11-1, PAGEID #56–75.) On

October 24, 2017, the Appeals Council denied Plaintiff’s request for review, rendering the ALJ’s

decision the final and appealable decision of the Commissioner. (Notice of Appeals Council

Action, ECF No. 11-1, PAGEID #76–82.)
        Plaintiff, through counsel, submitted her request for an extension to file an appeal on

December 20, 2017, stating that counsel had been unable to reach Ms. Stout to discuss the

possibility of an appeal. (Compl. ¶ 5, ECF No. 3; Request for Extension of Time, ECF No. 11-1,

PAGEID #84–86.) On March 26, 2018, Plaintiff followed up on that request. (Fax Cover Sheet,

ECF No. 11-1, PAGEID #83.) On April 26, 2018, Plaintiff, through counsel, submitted a motion

to amend request for extension to file. (Compl. ¶ 5, ECF No. 3; Motion to Amend, ECF No. 11-

1, PAGEID #87–88.) The amendment stated that the previous grounds for the extension had

been given in error; in fact, contact had been established with Ms. Stout and she wished to

pursue an appeal, but she required additional time to collect the necessary funds to pay the

district court’s filing fee. (Id.)

        On May 16, 2018, Plaintiff filed the instant action with this Court. (ECF No. 1.) On

June 5, 2018, the Appeals Council denied Plaintiff’s request for more time to file an appeal.

(Letter from David E. Clark, ECF No. 11-1, PAGEID #89–90.)

        On August 16, 2018, the Commissioner filed a Motion to Dismiss Complaint, or

Alternatively, Motion for Summary Judgment, in which she argues first that Plaintiff’s

Complaint should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) as time-

barred. The Commissioner further argues that Plaintiff is not entitled to equitable tolling because

she has not shown extraordinary circumstances that would merit tolling that statute of

limitations. In the alternative, the Commissioner argues that, in the event the Court determines it

must convert her 12(b)(6) motion into a motion for summary judgment under Federal Rules of

Civil Procedure 12(d) and 56, she is entitled to judgment as a matter of law. On September 6,

2018, Plaintiff filed her Response to Defendant’s Motion to Dismiss, in which she asserts that

she is entitled to equitable tolling under the United States Court of Appeals for the Sixth



                                                 2
Circuit’s five-part balancing test. The Commissioner did not file a reply.

                                II.     STANDARD OF REVIEW

       A. Standard of review for dismissal under Rule 12(b)(6)

       Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss

under Rule 12(b)(6), the Court must “accept non-conclusory allegations of fact in the complaint

as true and determine if the plaintiff has stated a plausible clam for relief.” Orton v. Johnny’s

Lunch Franchise, LLC, 668 F.3d 843, 846 (6th Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662,

678-79 (2009)). “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’ A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 556, 570 (2007)).

       B. The Court need not convert the Commissioner’s motion to dismiss to a motion
          for summary judgment.

       As an initial matter, the Undersigned finds that, with the exception of the Appeals

Council’s June 5, 2018 denial of Plaintiff’s request for an extension of time, all documents

submitted as exhibits by the Commissioner in support of summary judgment were directly

referenced in Plaintiff’s Complaint. (ECF No. 3, ¶¶ 3–5.) And as the June 5, 2018 denial of

extension was not yet in existence at the time Plaintiff commenced this action on May 16, 2018,

it cannot bear on whether her Complaint was timely and is therefore irrelevant. Accordingly,

there is no need to convert the Commissioner’s motion to dismiss under Rule 12(b)(6) to a

motion for summary judgment under Rules 12(d) and 56. Commercial Money Ctr., Inc. v. Ill.

Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir. 2007) (“[W]hen a document is referred to in the


                                                   3
pleadings and is integral to the claims, it may be considered without converting a motion to

dismiss into one for summary judgment”). Therefore, the Undersigned considers the

Commissioner’s motion for summary judgment under the same standard as the motion to

dismiss.

                                       III.    DISCUSSION

        Plaintiff’s Complaint was due on or before December 29, 2017. Section 405(g) of the

Social Security Act provides that “any individual . . . may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such decision or

within such further time as the Commissioner of Social Security may allow.” 42 U.S.C. §

405(g). The implementing regulations consistently provide, “[a]ny civil action . . . must be

instituted within 60 days after the Appeals Council’s notice of denial of request for review of the

administrative law judge’s decision . . . is received by the individual . . . except that this time

may be extended by the Appeals Council upon a showing of good cause.” 20 C.F.R. §

422.210(c). A claimant is presumed to have received the notice of the Appeals Council’s denial

of request for review five days after the date of the notice, unless the claimant can make a

reasonable showing otherwise. Id. Applying these rules here, Plaintiff is presumed to have

received the October 24, 2017 letter by October 29, 2017. Thus, Plaintiff had to file her

Complaint on or before December 29, 2017, in order to comply with the limitations period of

Section 405(g). Plaintiff did not file until May 16, 2018.

        The undersigned finds, however, that Plaintiff has demonstrated that she is entitled to

equitable tolling of the deadline for filing her Complaint. “Section 405(g) of the Social Security

Act authorizes the Commissioner to toll the 60-day limitations period under appropriate

circumstances.” Cook v. Comm’r of Soc. Sec., 480 F.3d 432, 437 (6th Cir. 2007). In Hykes v.

Lew, the Sixth Circuit instructed that a court should consider the following factors when
                                                   4
determining whether equitable tolling is appropriate:

       (1) lack of notice of the filing requirement; (2) lack of constructive knowledge of
       the filing requirement; (3) the plaintiff's diligence in pursuing his rights; (4) lack of
       prejudice to the defendant; and (5) whether the plaintiff’s ignorance was
       reasonable.

Hykes v. Lew, No. 16-5509, 2017 WL 4863108, at *2 (6th Cir. Mar. 1, 2017) (citing Dixon v.

Gonzales, 481 F.3d 324, 331 (6th Cir. 2007)). These five factors are not exclusive, and the

decision of whether a plaintiff is entitled to equitable tolling “should be made on a case-by-case-

basis.” Dixon v. Gonzales, 481 F.3d 324, 331 (6th Cir. 2007) (citing Armini v. Oberlin College,

259 F.3d 493, 500 (6th Cir. 2001)).

       Here, the first, second, and fourth factors weigh against Plaintiff. Plaintiff had notice

(and therefore constructive knowledge) of the filing requirement, as stipulated in her statement of

facts. (Pl.’s Resp. 1–2, ECF No. 14.) Although the Commissioner has not alleged any prejudice,

as courts in this district have previous held, “there are millions of applicants for Social Security

benefits each year, and the lack of a clear filing deadline could create havoc in the system.”

Ridner v. Comm’r of Soc. Sec., No. 1:11-CV-434, 2012 WL 1156430, at *4 (S.D. Ohio Apr. 6,

2012) (quoting Cook, 480 F.3d at 437). Thus, Plaintiff’s five-month delay in filing could

prejudice the Commissioner.

       Other considerations, however, persuade the undersigned that equitable tolling is

appropriate in the instant case. Specifically, Plaintiff diligently pursued her rights by timely

filing a request for an extension of time to file a civil appeal on December 20, 2017, following up

on that request on March 26, 2018, and amending that request on April 26, 2018. When, as here,

a plaintiff’s good faith effort to seek a timely extension is supported by the record, equitable

tolling is appropriate. See Baker v. Comm’r of Soc. Sec. No. 10-13748, 2011 WL 1598632, at

*3–4 (E.D. Mich. Apr. 28, 2011). In addition, the Appeals Council failed to notify Plaintiff that

                                                  5
her request for an extension of time was denied prior to her filing the Complaint. Instead, the

Appeals Council waited more than five months after the expiration of the deadline for Plaintiff to

file her Complaint to deny her requested extension. Such a delay from the Appeals Council

likewise weighs in favor of equitable tolling. See Dixon v. Gonzales, 481 F.3d 324, 311 (6th Cir.

2007) (finding that delay in prompt response from agency is sufficient grounds for equitable

tolling). Moreover, it was reasonable for Plaintiff to expect that the Appeals Council would

grant her request. See Baker, 2011 WL 1598632, at *4 (“[R]equests for extensions are routinely

entertained by the Appeals Council”); see also Sanchez v. Barnhart, No. 03-C-537-C, 2004 WL

1005589, at *2 (W.D. Wis. May 4, 2004) (“This court takes judicial notice of the fact that the

Appeals Council grants extensions routinely and that it sometimes takes several months for it to

respond to a claimant’s request for an extension.”).

       Accordingly, the undersigned finds that Plaintiff is entitled to equitable tolling and that,

therefore, her Complaint was timely filed.

                                      IV.     DISPOSITION

       For the foregoing reasons, it is RECOMMENDED that Defendant’s Motion to Dismiss

Plaintiff’s Complaint, or Alternatively, Motion for Summary Judgment (ECF No. 11) be

DENIED.

                           V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

                                                  6
modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 7
